DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
1.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,172245. Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,172245. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claim 1 is anticipated by the conflicting patented claim 1 as shown in the table below. The difference between the instant examined claim and the conflicting patented claim is that the conflicting patented claim is narrower in scope and falls within the scope of the examined claim. Thus, the species or sub-genus claimed in the conflicting patent anticipates the examined claimed genus. Therefore, a patent to the examined claim genus would improperly extend the right to exclude granted by a patent to the species or sub-genus should the genus issue as a patent after the species or sub-genus. See MPEP §804(II)(B)(1).
Instant Application 17/498604
Patent 11,172245
Claims 1, 15 and 20: A method, comprising: determining, at a first server, a first metadata associated with a first video content subscribed to by a user, wherein the first video content includes recordings of over-the-top (OTT) video content ("OTT recordings"), wherein the first metadata includes information associated with multiple programs presented in the first video content, and wherein the first server is a cloud DVR; transmitting, by a second server to the first server, a second metadata associated with a second video content available for consumption by the user, wherein the second video content includes recordings of over-the-air (OTA) video content ("OTA recordings") available for consumption by the user, wherein the second metadata includes information associated with multiple programs presented in the second video content, and wherein the second metadata originated from a local DVR; combining, at the first server, the first metadata with the second metadata to generate a unified listing of the first metadata and the second metadata, wherein the unified listinq includes a listinq of programs from both the OTT records and the OTA recordings; and generating, at a client device associated with the user, a graphical user interface (GUI) to present the unified listing, wherein the unified listing includes a listing of programs from both the OTT video content and the OTA video content, wherein the client device includes a video streaming service for streaming at least the first video content to the user.
Claims 1, 15 and 20: A method, comprising: determining, at a first server, a first metadata associated with a first video content subscribed to by a user, wherein the first video content includes over-the-top (OTT) video content, wherein the first metadata includes information associated with multiple programs presented in the first video content; creating a local storage recording profile associated with the user on the first server, wherein the local storage recording profile stores recording events of recordings on a local persistent storage coupled to an over-the-air (OTA) streamer device; transmitting, by a second server to the first server and originating from the OTA streamer device, a second metadata associated with a second video content available for consumption by the user, wherein the second video content includes OTA video content available for consumption by the user, wherein the second metadata includes information associated with multiple programs presented in the second video content; combining, at the first server, the first metadata with the second metadata to generate a unified listing of the first metadata and the second metadata; generating, at a client device associated with the user, a graphical user interface (GUI) to present the unified listing, wherein the unified listing is configured to include a listing of programs from both the OTT video content and the OTA video content to be presented on a same screen in the form of multiple tiles, wherein each tile displays a specific icon to indicate that the corresponding program is an OTA program or an OTT program from the unified listing of programs, wherein the client device includes a video streaming service for streaming at least the first video content to the user; and receiving, by the client device, a user request for recording an OTA video content from the listing of programs and creating, by the first server, a corresponding new recording event in the local storage recording profile.
Claim 2: The method of claim 1, wherein determining the first metadata includes: receiving, at a content aggregation server and from each of multiple content providers, metadata associated with video content distributed by each of the multiple content providers, aggregating, by the content aggregation server, the metadata to generate aggregated metadata, wherein the aggregating includes normalizing a format of the metadata received from each of the multiple content providers to a format of the metadata defined by the content aggregation server, and determining, by the first server and from the aggregated metadata, the first metadata of the first video content subscribed to by the user.
Claim 2: The method of claim 1, wherein determining the first metadata includes: receiving, at a content aggregation server and from each of multiple content providers, metadata associated with video content distributed by each of the multiple content providers, aggregating, by the content aggregation server, the metadata to generate aggregated metadata, wherein the aggregating includes normalizing a format of the metadata received from each of the multiple content providers to a format of the metadata defined by the content aggregation server, and determining, by the first server and from the aggregated metadata, the first metadata of the first video content subscribed to by the user.
Claim 3: The method of claim 1, wherein transmitting the second metadata includes: transmitting, by an OTA streamer device associated with the user, the second metadata to the second server, wherein the OTA streamer device receives OTA signals for the OTA video content.
Claim 3: The method of claim 1, wherein transmitting the second metadata includes: transmitting, by the OTA streamer device associated with the user, the second metadata to the second server, wherein the OTA streamer device receives OTA signals for the OTA video content.
Claim 4: The method of claim 3, wherein transmitting the second metadata to the second server includes: registering the OTA streamer device with a user account of the user, wherein the user account is associated with the video streaming service, transmitting, by the client device, information associated with the user account to the OTA streamer device, and authenticating, using the information associated with the user account, the OTA streamer device with the second server for transmitting the second metadata.
Claim 4: The method of claim 3, wherein transmitting the second metadata to the second server includes: registering the OTA streamer device with a user account of the user, wherein the user account is associated with the video streaming service, transmitting, by the client device, information associated with the user account to the OTA streamer device, and authenticating, using the information associated with the user account, the OTA streamer device with the second server for transmitting the second metadata.
Claim 5: The method of claim 1, wherein generating the GUI includes: generating in the unified listing an indicator in association with a program in the unified listing, wherein the indicator indicates that the program is from the OTA video content.
Claim 5: The method of claim 1, wherein generating the GUI includes: generating in the unified listing an indicator in association with a program in the unified listing, wherein the indicator indicates that the program is from the OTA video content.
Claim 6: The method of claim 1 further comprising: generating, by an OTA streamer device, a first list of recordings of the OTA video content, wherein the first list of recordings includes metadata associated with the OTA video content recorded or scheduled to be recorded by the user; and transmitting, by the OTA streamer device, the first list of recordings to the second server for further transmission to the first server.
Claim 6: The method of claim 1 further comprising: generating, by the OTA streamer device, a first list of recordings of the OTA video content, wherein the first list of recordings includes metadata associated with the OTA video content recorded or scheduled to be recorded by the user; and transmitting, by the OTA streamer device, the first list of recordings to the second server for further transmission to the first server.
Claim 7: The method of claim 1 further comprising: receiving, at the first server, a first list of recordings from the second server, wherein the first list of recordings includes metadata associated with the OTA video content recorded or scheduled to be recorded by the user; retrieving, by the first server, a second list of recordings, wherein the second list of recordings includes metadata associated with the OTT video content recorded or scheduled to be recorded by the user; and combining the first list of recordings with the second list of recordings to generate a unified listing of recordings.
Claim 7: The method of claim 1 further comprising: receiving, at the first server, a first list of recordings from the second server, wherein the first list of recordings includes metadata associated with the OTA video content recorded or scheduled to be recorded by the user; retrieving, by the first server, a second list of recordings, wherein the second list of recordings includes metadata associated with the OTT video content recorded or scheduled to be recorded by the user; and combining the first list of recordings with the second list of recordings to generate a unified listing of recordings.
Claim 8: The method of claim 7, wherein generating the GUI includes: generating, at the client device, the unified listing of recordings in the GUI that displays information regarding programs corresponding to the first list of recordings and the second list of recordings.
Claim 8: The method of claim 7, wherein generating the GUI includes: generating, at the client device, the unified listing of recordings in the GUI that displays information regarding programs corresponding to the first list of recordings and the second list of recordings.
Claim 9: The method of claim 8, wherein generating the GUI includes: generating in the unified listing of recordings an indicator in association with a program in the unified listing of recordings, wherein the indicator indicates that the program is from the OTA video content.
Claim 9: The method of claim 8, wherein generating the GUI includes: generating in the unified listing of recordings an indicator in association with a program in the unified listing of recordings, wherein the indicator indicates that the program is from the OTA video content.
Claim 10: The method of claim 8 further comprising: receiving, at the client device, a user selection of a first OTA video content from the unified list of recordings; transmitting, by the client device, a request to the OTA streamer device to play the first OTA video content; and processing, by the OTA streamer device, the request to play the first OTA video content on a presentation device associated with the client device.
Claim 10: The method of claim 8 further comprising: receiving, at the client device, a user selection of a first OTA video content from the unified list of recordings; transmitting, by the client device, a request to the OTA streamer device to play the first OTA video content; and processing, by the OTA streamer device, the request to play the first OTA video content on a presentation device associated with the client device.
Claim 11: The method of claim 1 further comprising: receiving, by the client device, a user request for managing recording of the OTA video content; transmitting, by the client device to an OTA streamer device associated with the user, the user request for managing the recording of the OTA video content; and processing, by the OTA streamer device, the user request for managing the recording of the OTA video content.
Claim 11: The method of claim 1 further comprising: receiving, by the client device, a user request for managing recording of the OTA video content; transmitting, by the client device to the OTA streamer device associated with the user, the user request for managing the recording of the OTA video content; and processing, by the OTA streamer device, the user request for managing the recording of the OTA video content.
Claim 12: he method of claim 11, wherein processing the user request for managing the recording of the OTA video content includes: storing the recorded OTA video content in a storage device associated with the OTA streamer device.
Claim 12: The method of claim 11, wherein processing the user request for managing the recording of the OTA video content includes: storing the recorded OTA video content in a storage device associated with the OTA streamer device.
Claim 13: The method of claim 11, wherein receiving the user request for managing the recording of the OTA video content includes: detecting a storage device connected to the OTA streamer device, wherein the storage device is configured to store recordings of the OTA video content, registering the storage device with a user account of the user, the user account associated with the video streaming service, transmitting, by the client device, information associated with the user account to the OTA streamer device, and storing, at the OTA streamer device, information associated with the user account.
Claim 13: The method of claim 11, wherein receiving the user request for managing the recording of the OTA video content includes: detecting a storage device connected to the OTA streamer device, wherein the storage device is configured to store recordings of the OTA video content, registering the storage device with a user account of the user, the user account associated with the video streaming service, transmitting, by the client device, information associated with the user account to the OTA streamer device, and storing, at the OTA streamer device, information associated with the user account.
Claim 14: The method of claim 11, wherein processing the user request for managing the recording of the OTA video content includes: creating, by the OTA streamer device, a recording schedule for a recording a program from the OTA video content, transmitting, by the OTA streamer device, the recording schedule to the second server, and transmitting, by the second server, the recording schedule to the first server for including the recording schedule in a unified listing of recordings.
Claim 14: The method of claim 11, wherein processing the user request for managing the recording of the OTA video content includes: creating, by the OTA streamer device, a recording schedule for a recording a program from the OTA video content, transmitting, by the OTA streamer device, the recording schedule to the second server, and transmitting, by the second server, the recording schedule to the first server for including the recording schedule in a unified listing of recordings.
Claim 16: The non-transitory computer-readable storage medium of claim 15, wherein the first video content is OTT video content and the first type of distribution is OTT distribution.
Claim 16: The non-transitory computer-readable storage medium of claim 15, wherein the first video content is OTT video content and the first type of distribution is OTT distribution.
Claim 17: The non-transitory computer-readable storage medium of claim 15, wherein the second video content is OTA video content and the second type of distribution is OTA distribution.
Claim 17: The non-transitory computer-readable storage medium of claim 15, wherein the second video content is OTA video content and the second type of distribution is OTA distribution.
Claim 18: The non-transitory computer-readable storage medium of claim 15, wherein the first program listing includes information regarding a name of a program and a start time of the program for each program of the first video content, and wherein the second program listing includes information regarding a name of a program and a start time of the program for each program of the second video content.
Claim 18: The non-transitory computer-readable storage medium of claim 15, wherein the first program listing includes information regarding a name of a program and a start time of the program for each program of the first video content, and wherein the second program listing includes information regarding a name of a program and a start time of the program for each program of the second video content.
Claim 19: The non-transitory computer-readable storage medium of claim 15, wherein the instructions for transmitting the unified listing of video content to the client device include: instructions for generating, by the client device, a GUI for presenting the unified listing on the presentation device, wherein the GUI includes an indicator in association with each program in the second program listing, wherein the indicator indicates that the corresponding program is from the second video content that is distributed using the second type of distribution.
Claim 19: The non-transitory computer-readable storage medium of claim 15, wherein the instructions for transmitting the unified listing of video content to the client device include: instructions for generating, by the client device, a GUI for presenting the unified listing on the presentation device, wherein the GUI includes an indicator in association with each program in the second program listing, wherein the indicator indicates that the corresponding program is from the second video content that is distributed using the second type of distribution.


Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Vermes (USPPGPub N 20200221049, referred to as Vermes), and further in view of Hale (USPPGPubN 20150074725, referred to as Hale).
Regarding claim 1:
A method, comprising: 
Vermes teaches determining, at a first server, (Vermes, Figure 3 (305), Integrated Media Presentation Device) a first metadata associated with a first video content subscribed to by a user, (Vermes, “plan chosen by the subscriber” wherein the first video content includes over-the- top (OTT) video content, ) wherein the first metadata includes information associated with multiple programs presented in the first video content, (Vermes,  “receiving, with the integrated media presentation device, information associated with each OTT media content received in the one or more OTT service signals”, para 0078, Figure 4, the metadata is described as including information of programs, “information associated” can read on the BRI of metadata (see paragraph 0068-0069);and 
Vermes does not specifically teach wherein the first server is a cloud DVR.  However, Hale teaches the storage medium 208 may be used to store information received from one or more satellites and/or information received via the network interface 206 wherein the storage medium 208 may store information related to the EPG database 210, the PSI table 214, and/or the DVR database 216, [0037], Fig. 2. It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate Hale with the teaching of DVR cloud interface storage into the invention of Vermes for the purpose of using different sources.
 	Vermes teaches transmitting, by a second server to the first server and originating from the OTA streamer device, (Vermes, Figure 3 (325), OTA information sources (or servers), a second metadata associated with a second video content available for consumption by the user, wherein the second video content includes over-the-air (OTA) video content available for consumption by the user, wherein the second metadata includes information associated with multiple programs presented in the second video content, (Vermes, [0078], Figure 4, “receiving, with the integrated media presentation device, information associated with each OTA media content received in the one or more OTA service signals”, the metadata is only described as including information of programs but the claim does not further define metadata, “information associated” can read on the BRI of metadata (paragraph 0068-0069); and
wherein the second metadata originated from a local DVR, (Vermes, the database 110 might be external, yet communicatively coupled, to the media device(s) or integrated media presentation device(s) 105. In other cases, the database 110 might be integrated within the media device(s) or integrated media presentation device(s) 105, [0040] wherein the media device(s) or integrated media presentation device(s) 205 include DVR, [0053], Fig. 2 and media presentation device is DVR with stored information, [0025], Figs. 5 and 6, [0103]);
Vermes teaches combining, at the first server, the first metadata with the second metadata to generate a unified listing of the first metadata and the second metadata, (Vermes, para 0069 and 0078-0079, Figure 4, “compiling, with the integrated media presentation device, the received information associated with each OTT media content received in the one or more OTT service signals and the received information associated with each OTA media content received in the one or more OTA service signals” and generating an integrated EPG); and 
Vermes teaches generating, at a client device associated with the user, a graphical user interface (GUI) to present the unified listing, wherein the unified listing includes a listing of programs from both the OTT video content and the OTA video content, wherein the client device includes a video streaming service for streaming at least the first video content to the user, (Vermes, para 0068 and 0079, Figure 4, claim 1, “generating, with the integrated media presentation device, an integrated electronic program guide ("EPG") that integrates the compiled information associated with each OTT media content received in the one or more OTT service signals and information associated with each OTA media content received in the one or more OTA service signals”, displaying integrated EPG, video streaming service through the integrated media presentation device (para 0074-0075); and 
Vermes teaches receiving, by the client device, a user request for recording an OTA video content from the listing of programs and creating, by the first server, a corresponding new recording event in the local storage recording profile, (Vermes, first user commands received from a user indicating to record first OTA media content and storing on a local datastore, [0080], Fig. 4B/item 445).
Regarding claim 3:
Vermes teaches the method of claim 1, wherein transmitting the second metadata includes: transmitting, by an OTA streamer device associated with the user, the second metadata to the second server, wherein the OTA streamer device receives OTA signals for the OTA video content, (Vermes, over the air (" OTA") signal sources 1 through N 320a-320n stream signal to the device, [0067], Fig. 3/ items 320a-320n).
Regarding claim 4:
Vermes teaches the method of claim 3, wherein transmitting the second metadata to the second server includes: registering the OTA streamer device with a user account of the user, wherein the user account is associated with the video streaming service, transmitting, by the client device, information associated with the user account to the OTA streamer device, and authenticating, using the information associated with the user account, the OTA streamer device with the second server for transmitting the second metadata, (Vermes, content plan chosen by the subscriber wherein the data could also be derived based on other operator-provided information or information potentially available to the STB (e.g., subscriber phone number or the like). Alternatively, users can enter their address or zip code information or other customer information identifying their location, [0073]).
Regarding claim 5:
Vermes teaches the method of claim 1, wherein generating the GUI includes: generating in the unified listing an indicator in association with a program in the unified listing, wherein the indicator indicates that the program is from the OTA video content, (Vermes, Fig. 3/item 350).

Regarding claims 6 and 7:
Vermes teaches the method of claim 1 further comprising: 
Vermes teaches generating, by an OTA streamer device, a first list of recordings of the OTA video content, wherein the first list of recordings includes metadata associated with the OTA video content recorded or scheduled to be recorded by the user; and transmitting, by the OTA streamer device, the first list of recordings to the second server for further transmission to the first server, (Vermes, Fig. 3/Ota video content, [0032], Fig. 3).
Regarding claim 8:
Vermes in view of Hale teaches the method of claim 7, wherein generating the GUI includes: generating, at the client device, the unified listing of recordings in the GUI that displays information regarding programs corresponding to the first list of recordings and the second list of recordings, (Hale, FIG. 8 shows a second example hybrid electronic programming guide, [0018], [0054], [0064] wherein the EPG 802 may provide one-stop access for or to recorded content, OTA content, OTT content, [0062], Figs. 8 and 11).
Regarding claim 9:
Vermes teaches the method of claim 8, wherein generating the GUI includes: generating in the unified listing of recordings an indicator in association with a program in the unified listing of recordings, wherein the indicator indicates that the program is from the OTA video content, (Vermes, navigation, and selection by the user of media content (including video content) from a combination of OTT and OTA sources, [0023], Fig. 3 including EPG displaying OTA signal source 320 indication with OTA, Fig. 3, [0068]).
Regarding claim 10:
Vermes teaches the method of claim 8 further comprising: receiving, at the client device, a user selection of a first OTA video content from the unified list of recordings; transmitting, by the client device, a request to the OTA streamer device to play the first OTA video content; and processing, by the OTA streamer device, the request to play the first OTA video content on a presentation device associated with the client device, (Vermes, allow automatic tuning to OTT or OTA channels in response to user selection of particular OTT or OTA media content listed on the EPG, [0005], [0017], Fig. 3).
Regarding claim 11:
Vermes in view of Hale teaches the method of claim 1 further comprising: receiving, by the client device, a user request for managing recording of the OTA video content; transmitting, by the client device to an OTA streamer device associated with the user, the user request for managing the recording of the OTA video content; and processing, by the OTA streamer device, the user request for managing the recording of the OTA video content, (Hale, providing a hybrid, expandable EPG that may allow broadcast programming customers to view both broadcast programming options and OTT service options in a single EPG, along with allowing users to expand OTT service options to show "sub-options" within the same EPG, and also allow users to access OTT sites to view content, [0032], [0052], [0045], [0055], Figs. 8-11).
Regarding claim 12:
Vermes teaches the method of claim 11, wherein processing the user request for managing the recording of the OTA video content includes: storing the recorded OTA video content in a storage device associated with the OTA streamer device, (Vermes, user commands received from a user indicating to record at least one first OTA media content among the received OTA media content received in the one or more OTA service signals, storing, with the integrated media presentation device and on a local datastore, [0026]).
Regarding claim 13:
Vermes teaches the method of claim 11, wherein receiving the user request for managing the recording of the OTA video content includes: detecting a storage device connected to the OTA streamer device, wherein the storage device is configured to store recordings of the OTA video content, registering the storage device with a user account of the user, the user account associated with the video streaming service, transmitting, by the client device, information associated with the user account to the OTA streamer device, and storing, at the OTA streamer device, information associated with the user account, (Vermes, user device, or customer device 605 can be any other electronic device, such as a thin-client computer, Internet-enabled mobile telephone, and/or personal digital assistant, capable of communicating via a network (e.g., the network(s) 610 described below) and/or of displaying, [0096] in response to one or more first user commands received from a user indicating to record at least one first OTA media content among the received OTA media content received in the one or more OTA service signals, storing, with the apparatus and on a local datastore, [0032], Figs.1,2 and 6).
Regarding claim 14:
Vermes in view of Hale teaches the method of claim 11, wherein processing the user request for managing the recording of the OTA video content includes: creating, by the OTA streamer device, a recording schedule for a recording a program from the OTA video content, transmitting, by the OTA streamer device, the recording schedule to the second server, and transmitting, by the second server, the recording schedule to the first server for including the recording schedule in a unified listing of recordings, (Hale, Fig. 11).
 Regarding claims 16 and 17:
Vermes teaches the non-transitory computer-readable storage medium of claim 15, wherein the first video content is OTT video content and the first type of distribution is OTT distribution, (Vermes, an integrated media presentation device might receive one or more over the top (" OTT") service signals, information associated with each OTT media content received in the one or more OTT service signals, one or more over the air (" OTA") service signals, abstract, Fig. 3/ different sources 310a, 310n, 315, 320a, 320n, 325).
Regarding claims 15 and 20, see rejection in claims 1, 4 and 13.
Regarding claim 18:
Vermes teaches the non-transitory computer-readable storage medium of claim 15, wherein the first program listing includes information regarding a name of a program and a start time of the program for each program of the first video content, and wherein the second program listing includes information regarding a name of a program and a start time of the program for each program of the second video content, (Vermes, Fig. 3 shows EPG with different sources, channels and name of programs, [0017], [0068], Fig. 3).
Regarding claim 19:
Vermes teaches the non-transitory computer-readable storage medium of claim 15, wherein the instructions for transmitting the unified listing of video content to the client device include: instructions for generating, by the client device, a GUI for presenting the unified listing on the presentation device, wherein the GUI includes an indicator in association with each program in the second program listing, wherein the indicator indicates that the corresponding program is from the second video content that is distributed using the second type of distribution, (Vermes, Fig. 3).

3.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Vermes (USPPGPub N 20200221049, referred to as Vermes), in view of Hale (USPPGPubN 20150074725, referred to as Hale), and further in view of Kaszynski (USPPGPubN 20120221498, referred to as Kaszynski).
Regarding claim 2:
The method of claim 1, wherein determining the first metadata includes: 
Vermes teaches receiving, at a content aggregation server and from each of multiple content providers, metadata associated with video content distributed by each of the multiple content providers, aggregating, by the content aggregation server, the metadata to generate aggregated metadata, (Vermes, generate an integrated electronic program guide (" EPG") 340 that lists information regarding one or more first media content, one or more second video content, and/or one or more third video content, based at least in part on the one or more first media information, the one or more second media information, and/or the one or more third media information from respective media information sources 315, 325, and 330, [0068], Fig. 3);
Vermes does not specifically teach wherein the aggregating includes normalizing a format of the metadata received from each of the multiple content providers to a format of the metadata defined by the content aggregation server, and determining, by the first server and from the aggregated metadata, the first metadata of the first video content subscribed to by the user. However, Kaszynski teaches data for entertainment media sources such as TV and movies are normalized wherein data are abstracted from data sources using agents and each agent contains intelligence to deal with the specific characteristics of its source; mapping Internet TV, movies, and other sources of metadata to a single identification and for rendering a unified TV and movie data feed for end users starting with collecting entertainment metadata from at least one source 301 in their original format, which sources can include any known commercial metadata sources, [0026], Fig. 1. It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate Kaszynski with the teaching of normalizing a format of the metadata into the invention of Vermes for the purpose of creating a unified GUI.
Contact Information
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIVKA A RABOVIANSKI whose telephone number is (571)270-1845. The examiner can normally be reached 10 am Monday -7pm Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on (571) 272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIVKA A RABOVIANSKI/        Primary Examiner, Art Unit 2426                                                                                                                                                                                                       September 7, 2022